Citation Nr: 0901933	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-08 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increase rating for hypertension, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for recurrent left 
shoulder separation with synovitis, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased (compensable) rating for 
residuals of pneumothorax.


REPRESENTATION

Appellant represented by:	Victoria R. Husband, Esq.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 
1990.

These matters come before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Togus, 
Maine, Department of Veterans Affairs (VA) Regional Office 
(RO).  In that decision, the RO denied ratings higher than 10 
and 0 percent for hypertension and residuals of pneumothorax, 
respectively.  The RO also increased the rating for the 
veteran's left should disability to 20 percent, effective 
January 16, 2004.

Local jurisdiction over the veteran's claims has been 
transferred to the Washington, D.C. RO.

In a December 2005 rating decision the RO increased the 
rating for the veteran's hypertension to 20 percent, also 
effective the January 16, 2004 date of claim, continued the 
denial of a compensable rating for the veteran's pneumothorax 
residuals, and denied a rating higher than 20 percent for the 
veteran's left shoulder disability.

In September 2008, the veteran testified during a hearing 
before the undersigned in Washington, D.C.; a transcript of 
that hearing is of record.

During the hearing, the veteran and his attorney indicated 
that they would be submitting additional VA treatment records 
and records regarding the amount of leave the veteran had 
taken from his job.  See Hearing Transcript, p. 19.  In 
addition, it was noted that, after issuance of the most 
recent, November 2006 supplemental SOC (SSOC), VA treatment 
records had been submitted directly to the Board.  Id.  The 
veteran's attorney agreed to waive initial RO consideration 
of this evidence, and submitted September 2008 statements  in 
support of claim (VA Form 21-4138), confirming the waiver of 
initial RO review of this additional evidence.  The Board 
therefore accepts this additional evidence for inclusion into 
the record on appeal.  See 38 C.F.R. § 20.1304(c) (2008).  
The Board also received additional evidence and argument in 
November and December 2008.  However, as that evidence 
relates to disabilities other than those at issue in the 
decision therein, it is not pertinent and a remand for RO 
consideration of this evidence is not required.  Id.

As noted by the veteran's attorney in her September 2008 
letter enclosing the additional evidence, the veteran has 
filed claims for service connection for arthritis, sleep 
apnea, and dental problems, and for an increased rating for 
his service-connected bilateral ankle disabilities.  These 
claims have not yet been adjudicated and are referred to the 
agency of original jurisdiction for appropriate action.

At his hearing the veteran stated that his combined service 
connected rating was 50 percent, but he was only being paid 
at the 40 percent rate.  A December 2005 rating decision 
reflects that the veteran's combined disability rating is 40 
percent.  This is based on having two disabilities rated as 
20 percent disabling each and one disability rated as 10 
percent disabling.  See 38 C.F.R. § 4.25 (2008).

The issue of entitlement to an increased (compensable) rating 
for residuals of pneumothorax is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's diastolic blood pressure has been 
predominantly less than 120.

2.   The veteran, who is right handed, has a persistent left 
shoulder separation, but the range of motion of the shoulder 
is not significantly limited and is not substantially reduced 
on repetitive motion by pain, weakness, excess fatigability 
or incoordination, and there is no ankylosis or impairment of 
the humerus.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(b)  
(West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.104, Diagnostic Code 7101 (2008).

2.  The criteria for a rating higher than 20 percent for 
recurrent left shoulder separation with synovitis have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.59, 
4.71a, Codes 5201, 5202, 5203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  The Board notes 
that the provisions of 38 C.F.R. 3.159 were recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  73 Fed. Reg. 23353 (Apr. 30, 2008).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.

In this case, the RO provided VCAA notice in a pre-
adjudication January 2004 letter.  In that letter, the RO 
explained the type of evidence needed to substantiate the 
claims for increased ratings.  The veteran was also informed 
that VA would obtain service records, VA records, and records 
from other Federal agencies, and that with his authorization 
VA would obtain private medical records on his behalf or he 
could submit the records.  The veteran was informed of what 
evidence or information he was responsible for providing, and 
it was requested that he inform the RO of any other evidence 
or information that he thought would support his claim.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation -- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. 

The January 2004 VCAA letter notified the veteran that 
medical or lay evidence could be submitted to substantiate 
his claim and provided specific examples.  The letter stated 
that the veteran could submit letters from individuals who 
could describe the manner in which his disability had 
worsened.  This information was provided to the veteran prior 
to the initial adjudication of his claims.

The veteran has established his status as a veteran.  He 
received notice as to the notice elements outlined in 
Pelegrini and the second and third elements outlined in 
Dingess in the January 2004 letter.  He did not receive VCAA 
notice on the fourth or fifth Dingess elements.  However, 
each of the claims decided herein is being denied; therefore, 
no effective dates or ratings are being assigned.  The 
veteran is therefore not prejudiced by the absence of notice 
on those elements.  See Sanders v. Nicholson, 487 F.3d 881, 
888-9 (Fed. Cir. 2007) (prejudice does not exist from absent 
notice where the benefit could not be awarded as a matter of 
law).

The January 2004 letter told the veteran that evidence of 
worsening could substantiate the claims.  As discussed below, 
higher ratings for the veteran's hypertension and his left 
shoulder disability requires higher blood pressure readings 
and restriction of the range of motion of the shoulder.  The 
veteran has not been provided with a notification letter 
containing specific information regarding the measurements 
required to prevail in his claims.  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect. See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006). 

The veteran received actual notice of the rating criteria in 
the December 2005 SOC.  While such a post decisional document 
cannot provide VCAA notice, the information contained in the 
SOC should have put the veteran on notice as to what was 
required.  The veteran had years after the notice was 
provided to submit additional argument and evidence and had 
the opportunity for a hearing.  Hence he had a meaningful 
opportunity to participate in the adjudication of the claim 
despite the deficient notice.

The veteran and his attorney have displayed actual knowledge 
of the fact that his disabilities will be evaluated based on 
their effects on both his daily life and employment, and of 
the symptomatology required for increased ratings, 
particularly during the Board hearing and in the attorney's 
September 2008 letter.  The Board concludes that while the 
veteran may not have received timely notification of the 
exact measurements required for increased ratings, he is 
aware that, with regard to his hypertension, higher blood 
pressure readings will result in higher ratings, and that the 
more the limitation of motion of his left shoulder is 
impaired, the higher the rating that will be assigned.  
Therefore, the Board finds that the duty to notify the 
veteran with regard to the increased ratings claims decided 
herein have been met.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim. In this regard, VA obtained the 
veteran's service treatment records and VA treatment records.  
In addition, the veteran was afforded a March 2004 VA 
examination as to the severity of his hypertension and left 
shoulder disability.  There is no reported evidence that has 
not been obtained.

Based on the above, no further development is required to 
comply with the provisions of the VCAA or the implementing 
regulations.  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 
2004).  Accordingly, the Board will address the merits of the 
claims for increased ratings for hypertension and a left 
shoulder disability.

Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Hypertension

The RO assigned a 20 percent rating for the veteran's 
hypertension pursuant to 38 C.F.R. § 4.104, Diagnostic Code 
(DC) 7101.  Under DC 7101, a 20 percent rating is warranted 
when diastolic pressure is predominantly 110 or more, or when 
systolic pressure is predominantly 200 or more.  A 40 percent 
rating requires diastolic pressure of predominantly 120 or 
more.  A 60 percent rating requires diastolic pressure 
predominantly 130 or more.

Effective October 6, 2006, the VA regulation relating to DC 
7101 was amended to include note 3 which states that 
hypertension is to be evaluated separately from hypertensive 
heart disease and other types.  See 21 Fed. Reg. 52457-01 
(Sept. 6, 2006).  There were no substantive changes in the 
regulation.

The veteran is not entitled to a higher, 40 percent rating in 
this case because the veteran's diastolic blood pressure has 
not been predominantly 120 or more.  On a February 2003 
exercise stress test, the veteran's blood pressure was 
200/110 at peak exertion.  On the March 2004 VA examination, 
blood pressure readings were 184/106 and 186/108.  Subsequent 
blood pressure readings included the following: November 
2005: 172/108 and 148/95; March 2006: 157/98 and 158/109; 
April 13, 2006: 170/120, 160/110, and 160/110; April 24, 
2006: 176/116; 148/96, and 148/96; May 2006: 154/93; October 
12, 2006: 126/77 and 138/79; October 16, 2006: 158/87; 
November 2006: 166/91; December 2006: 118/70 and 125/80; 
March 2007: 138/71; April 2007: 154/104; 147/95; July 2007: 
133/83; October 23, 2007: 152/93; October 26, 2007: 192/108, 
168/109, December 5, 2007: 149/92 and 146/88; February 8, 
2008: 164/100; February 11, 2008: 143/99, 160/100, and 
138/96; April 2008: 130/80 and 110/58; April 2008: 110/58 and 
124/60.

The above evidence reflects that there is only a single 
diastolic blood pressure reading of 120 during the appeal 
period, with all of the many other readings, including during 
peak exertion on a stress test, below 120.  Thus, as it 
cannot be said that that the veteran's diastolic pressure was 
predominantly 120 or more during the appeal period, he is not 
entitled to a higher, 40 percent rating.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Left Shoulder Disability

The veteran's recurrent left shoulder separation with 
synovitis is rated 20 percent under 38 C.F.R. § 4.71, DCs 
5299-5203.  Hyphenated diagnostic codes are used when a 
rating under one code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned. 38 C.F.R. § 4.27.  Here, the use of DCs 5299-5203 
reflects that there is no diagnostic code specifically 
applicable to the veteran's left shoulder disability, and 
that this disability is rated by analogy to impairment of the 
clavicle or scapula under DC 5203.  See 38 C.F.R. § 4.20 
(allowing for rating of unlisted condition by analogy to 
closely related disease or injury).

The 20 percent rating that the veteran is receiving effective 
the date of his claim is the highest rating under DC 5203, 
for dislocation or nonunion with loose movement of the 
clavicle or scapula.  There are, however, other diagnostic 
codes applicable to disabilities of the shoulder that provide 
for higher ratings.  The Board notes that these diagnostic 
codes provide for different ratings depending on whether the 
joint involved is a veteran's major or minor joint.  The 
service treatment records, in particular the reports of 
medical history at the time of entrance and separation, 
reflect that the veteran is right handed; thus, the joint 
involved is the minor shoulder.

DC 5200 provides for higher rating in cases where there is 
ankylosis of the scapulohumeral articulation, but, as shown 
below, there is no evidence of such ankylosis.  DC 5200 is 
therefore inapplicable.  Similarly, while DC 5202 provides 
for higher ratings for other impairment of the humerus, there 
is no evidence of such impairment, and DC 5202 is therefore 
inapplicable.

Under DC 5201, limitation of the minor arm motion at shoulder 
level warrants a 20 percent rating, while limitation to 25 
degrees from the side warrants a 30 percent rating.

In evaluating limitation of shoulder motion, VA is required 
to consider the ranges of shoulder abduction and forward 
elevation (flexion).  Mariano v. Principi, 17 Vet. App. 305 
(2003).  The normal range of motion of the shoulder is 180 
degrees of forward flexion and 180 degrees of abduction, with 
90 degrees being shoulder level for each movement.  See 38 
C.F.R. § 4.71, Plate I.

In addition, for disabilities evaluated on the basis of 
limitation of motion, VA is required to apply the provisions 
of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional 
impairment.  The Court has instructed that in applying these 
regulations VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
weakened movement, excess fatigability, incoordination, or 
pain. Such inquiry is not to be limited to muscles or nerves.  
These determinations are, if feasible, to be expressed in 
terms of the degree of additional range-of-motion loss due to 
any weakened movement, excess fatigability, incoordination, 
flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 
C.F.R. § 4.59.

On the March 2004 VA examination, there was forward flexion 
of the left shoulder to 170 degrees and extension to 45 
degrees, with further motion limited by pain.  There were 
internal and external rotation of 90 degrees, each of which 
was full without limitation.  There was abduction of 155 
degrees and adduction of 40 degrees, each further limited by 
pain.  There were no scars or joint deformities, but the left 
shoulder sat inferiorly to the right shoulder by about 1 cm.  

There was increased space between the acromioclavicular 
joints of the left shoulder, consistent with separation, but 
the shoulder was not fully separated.  There was pain to 
palpation over the acromioclavicular joint but no tenderness 
on palpation of the clavicle anteriorly or of the shoulder on 
the left side posteriorly.  Left hand grasp, biceps, triceps, 
and deltoid strength were 5-/5 compared to the right.  Left 
shoulder X-rays showed no acute fracture or dislocation, and 
some degenerative changes of the acromioclavicular joint.

Fairly extensive VA outpatient treatment records dated 
through October 2007, show no complaints or other findings 
referable to the left shoulder.  In July 2007, the veteran 
was seen with a complaint of left elbow pain.  It was noted 
that the veteran had had a left shoulder injury with 
dislocation in 1984, but no current findings were reported.

At his hearing, the veteran testified that he had an upcoming 
appointment at the VA pain clinic to evaluate pain he 
experienced in multiple joints.  He made few references to 
his left shoulder disability

A VA treatment record confirms that the veteran was evaluated 
in a group class for pain management in September 2008.  
Earlier in September 2008, it was noted that the veteran was 
being referred for functional assessment due to lumbar 
radiculopathy, and symptoms in the left leg that were 
affecting his job.

The above range of motion figures reflect that motion of the 
left arm is possible to well beyond 25 degrees from the side.  
Although there was limitation of flexion, extension, 
abduction, and adduction due to pain, the ranges of motion 
were still well beyond those required for an increased 
rating.  There is no indication that the pain resulted in 
limitation of motion approximating 25 degrees from the side.  
Thus, a higher, 30 percent rating is not warranted for the 
veteran's left shoulder under DC 5201.

The record does not document any, let alone frequent, 
dislocation during the appeal period.  Diagnostic studies 
have not shown malunion of the humerus, clavicle or scapula.  
Hence, an increased rating is not warranted under Diagnostic 
Codes 5202 or 5203.  The weight of the evidence is against a 
finding that the veteran's disability approximates the 
criteria for an increased schedular rating.  38 C.F.R. 
§§ 4.7, 4.21.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, No. 06-3088 (U.S. Vet. App. 
Sept. 16, 2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

In this case, the rating criteria contemplate the 
manifestations of the veteran's hypertension and left 
shoulder disability.  Moreover, while the veteran has 
submitted records relating to the amount of leave that he has 
taken due to his service-connected disabilities, and a 
September 2008 VAOPT note indicated that the veteran stated 
that that these disabilities make it difficult to perform his 
job in the mailroom at a VA medical facility, there is no 
indication that either his hypertension or left shoulder 
disability has markedly interfered with his employment (i.e., 
beyond that contemplated in the assigned rating at each 
stage).  See 38 C.F.R. § 4.1 ("Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability").  Moreover, neither disability has been 
shown to warrant frequent periods of hospitalization, or to 
otherwise render impractical the application of the regular 
schedular standards.  Therefore, referral for consideration 
of an extraschedular evaluation for either hypertension or 
the left shoulder disability is not warranted.  38 C.F.R. § 
3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence 
is against a finding that either the veteran's hypertension 
or left shoulder disability meet or approximate the criteria 
for a rating higher than 20 percent.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.7.  The benefit-of-the-doubt doctrine is 
therefore not for application, and the claims for increased 
ratings for hypertension and a left shoulder disability must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App. at 53.


ORDER

Entitlement to a rating higher than 20 percent for 
hypertension is denied.

Entitlement to a rating higher than 20 percent for recurrent 
left shoulder separation with synovitis is denied.


REMAND

The veteran's residuals of pneumothorax are rated 
noncompensable pursuant to 38 C.F.R. § 4.97, DC 6843.  Such 
restrictive lung diseases are rated pursuant to a general 
rating formula, which provides for ratings based on pulmonary 
function tests measuring forced expiratory volume (FEV), 
forced vital capacity (FEV-1/FVC), and diffusion capacity of 
the lung for carbon monoxide by the single breath method 
(DLCO).  On the March 2004 VA examination, the lungs were 
found to be clear and there was normal respiratory excursion 
bilaterally, but there were no pulmonary function testing 
results.  Moreover, there are no pulmonary function test 
results in the subsequent VAOPT notes, and the veteran's 
attorney noted the absence of such testing in her September 
2008 memorandum.  Given that the criteria for rating the 
veteran's disability are based almost entirely on pulmonary 
function test results, the Board finds that a remand for such 
testing is warranted.

Accordingly, the claim for an increased (compensable) rating 
for residuals of pneumothorax is REMANDED for the following 
action:

1.  Schedule the veteran for a VA 
pulmonary examination. The claims files 
must be made available to and reviewed by 
the examiner in conjunction with 
completion of the examination report. All 
necessary tests, including pulmonary 
function testing, should be performed.

2.  If any benefit sought on appeal 
remains denied, issue a SSOC, before 
returning the case to the Board, if 
otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


